Citation Nr: 1622253	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-27 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served in the Army with active duty for training from December 1974 to May 1975, and on active duty from February 1976 to October 1976 and from August 1978 to August 1981.

This case comes before the Board of Veterans' Appeals (the Board) from October 2008 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the Veteran's claims in February 2012 and February 2015 for further development.  Unfortunately, the February 2015 remand directives were not substantially complied with and additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2015 decision also denied the Veteran's claims of entitlement to service connection for hypertension and entitlement to a compensable rating for residuals of a tonsillectomy.  

In July 2015, the Board received a statement from the Veteran indicating that he missed the 120 day window in which to file a notice of appeal with respect to the claims that were denied in the Board's February 2015 decision.  He asked that the RO file a notice of appeal as to those two claims, or provide him information regarding how to proceed with an appeal of the Board decision.  

Attached to the Board's February 2015 decision was a two page form explaining the Veteran's right to appeal the decision.  This letter instructed the Veteran to send a notice of appeal to the Court of Appeals for Veterans Claims (the Court) and informed him that he could find more information about this process on the Court's website, http://www.uscourts.cavc.gov.  The note also informed the Veteran that to ensure the full protection of his right to appeal to the Court, he was required to file his notice of appeal with the Court, not the Board or any other VA office.  The Board can provide the Veteran no further assistance in this regard.

In October 2015, VA received a statement from the Veteran indicating he wished to elect E. P. T. as his agent (attorney-in-fact).  The form did not indicate that the Veteran intended E. P. T. to represent him before VA, nor did the Veteran submit a VA Form 21-22a indicating such intent.  See 38 C.F.R. § 14.630 (2015).  A valid VA Form 21-22 is on record in favor of Disabled American Veterans; to date this VA Form 21-22 has not been revoked.  Thus, the Veteran's October 2015 statement is construed as not pertaining to his appeals before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2015 remand, the Board instructed the AOJ to contact the Veteran and request he identify and authorize the release of any private treatment records pertaining to his claimed disabilities; obtain any records so authorized as well as any outstanding VA medical records; afford the Veteran VA examinations to determine the nature of his claimed low back disability and any acquired psychiatric disorder; and to readjudicate the appeals.

The AOJ initiated a VA examination request on March 28, 2015.  On March 30, 2015, the AOJ sent the Veteran a letter requesting he authorize the release of any private medical records.  An April 28, 2015 VA Compensation and Pension Examination Inquiry indicates that the Veteran failed to report for the scheduled VA examinations on that date.  

On July 31, 2015, VA received notice from the Veteran that he was incarcerated on April 14, 2015, and had just received a copy of the February 2015 remand.  He also reported he was unable to attend the scheduled VA examinations due to his incarceration, and requested that an extension or "whatever needed to be done" to postpone all future appointments with the VA Compensation and Pension office until his release in July 2016.  A VA Social Security Administration (SSA) Prisoner Match, performed on December 4, 2015, confirmed that the Veteran was incarcerated on April 22, 2015.  

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, the United States Court of Appeals for Veterans' Claims (the Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  If it is not possible to effectuate an examination through those options, the manual directs the AOJ to document all substantial efforts to do so and associate that documentation with the claims file.  Id.  

The Board acknowledges the Veteran's request to postpone action on his claims until he is released in July 2016.  In this regard, it is important for the Veteran to understand that his case cannot be delayed indefinitely and that a further delay may not be possible.  However, based on his July 2015 letter, it seems probable that the Veteran did not receive notice regarding the scheduled VA examinations or the request for release of private medical records prior to his incarceration.

Given the provisions set forth at M21-1, Part III.iv.3.A.9.d, the AOJ should request the Veteran authorize the release of any outstanding private treatment records and undertake to provide the Veteran the necessary examinations in accordance with these provisions.

For the benefit of the examiner, the Board will recount the reasons behind the request for the Veteran's examinations as outlined in the February 2015 remand.

With regard to the Veteran's claim for a low back disability, the Board notes that the April 2012 VA examination report addressing direct service connection for the Veteran's low back disability relied on an inaccurate factual premise to conclude that the Veteran's low back disability was less likely than not caused by or related to service.  The examiner stated that the claims file did not show any evidence of a progression of back pain from the Veteran's injury in 1976 until 1998 when he reported back pain since September 1998.  However, the Veteran's service treatment records indicate that in August 1981 the Veteran complained of back pain for the previous 5 years, including radiating neck pain, although x-ray testing was negative.  Thus, the examiner relied on an inaccurate factual premise in reaching her conclusion and the opinion is inadequate for rating purposes.  

As to the Veteran's claim for an acquired psychiatric disorder, the Veteran's service treatment records indicate he reported experiencing depression, excessive worry, and nervous trouble, though no formal diagnosis of a psychiatric disorder was made during service.  According to a September 2011 VA medical record, the Veteran is diagnosed with a mood disorder secondary to general medical condition (pain), and a November 2011medical record shows diagnoses of depression and anxiety.  Additionally, the Veteran has alleged that his psychiatric disorder may be related to his service-connected disabilities.  See Hearing Transcript, pp. 21-23.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's psychiatric disorder was caused by or related to service or to his service-connected disabilities, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran in order to request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for his claimed disabilities since service, to include prison health records, and obtain any identified private and VA records that are not already of record.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  After associating any outstanding medical records with the claims file, take all reasonable measures to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examinations should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled.

3.  If it is possible for the Veteran to be examined, schedule the Veteran for appropriate examinations to address the nature of his claimed low back disability and any acquired psychiatric disorder.  Any indicated tests or studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a.  Identify any diagnosed low back disability present since April 2008.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability was incurred in or is otherwise related to service.

c.  Identify any currently diagnosed acquired psychiatric disorder present since September 2009.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder was incurred in or is otherwise related to service.

e.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected disabilities (alone or in combination) (including his corn, left foot; status post tonsillectomy; and pilonidal cyst, buttocks).  

f.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder was aggravated (i.e., chronically worsened beyond the natural progression of the disorder) by the Veteran's service-connected disabilities (alone or in combination) (including his corn, left foot; status post tonsillectomy; and pilonidal cyst, buttocks).

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shineski, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against the claim.

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




